FILED
                            NOT FOR PUBLICATION                             OCT 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL JAMES HICKS,                             No. 13-17343

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02207-SI

  v.
                                                 MEMORANDUM*
LINDA NEAL, Program Director; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       California state prisoner Michael James Hicks appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants were deliberately indifferent to his safety and serious medical needs.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Hicks failed

to raise a genuine dispute of material fact as to whether defendants acted in

conscious disregard of a risk to any serious health or safety issue. See id. at 1057-

58 (a prison official acts with deliberate indifference only if she knows of and

disregards an excessive risk to the prisoner’s health and safety); see also Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a difference of opinion as to the need

to pursue one course of treatment over another is not actionable under the Eighth

Amendment).

      The district court did not abuse its discretion in denying Hicks’s motion for

appointment of counsel because Hicks failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting

forth standard of review and explaining “exceptional circumstances” requirement).

      We reject Hicks’s contentions that the district court erred by denying his

motions for service of subpoenas and to amend named parties and the nature of his

action.

      Hicks’s request for judicial notice, filed on June 4, 2014, is denied.

      AFFIRMED.




                                           2                                    13-17343